DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
Response to Arguments
Applicant's arguments filed 03/19/2021 regarding the amended portion of claim 1, see Remarks pg. 7-9, have been fully considered but they are not persuasive. Applicant argues, “Kuang [US 2018/0221673] fails to teach or suggest at least an antenna that includes a first coil on a first surface of the substrate, and a second coil on a second surface of the substrate opposite the first surface,” see Remarks pg. 7. The Examiner respectfully disagrees.
[AltContent: textbox (      Kuang - Fig. 2)]
    PNG
    media_image1.png
    112
    572
    media_image1.png
    Greyscale
Looking to Fig. 2 of Kuang reproduced below, it is clear that first and second coils 12 are “on” a first surface (i.e., top surface) and second surface (i.e., bottom surface) of the top most substrate layer 14.
The fact that the coils 12 are disposed on different substrate layers 14, as shown in the exploded view of Fig. 3 (Para. 12), does not obviate interpretation that the top most substrate layer has two coil layers on a top and bottom surface of the top most substrate layer in the stacked configuration, as can be ascertained from Fig. 2 above. Applicant’s claim recites, “a substrate; a first coil on a first surface of the substrate, and a second coil on a second surface of the substrate opposite the first surface.” Merriam-Webster dictionary defines “on” as “a function word to indicate position in or in contact with an outer surface”. The Examiner submits that, according to this definition, Kuang’s Fig. 2 depicts a top substrate layer 14 “on” a first surface of the substrate, and a second coil “on” a second surface of the substrate opposite the first surface, and thus Applicant’s arguments are not persuasive.
As best understood, Applicant’s further arguments regarding these limitations rely on an interpretation that the multiple substrate layer stack of Kuang must be interpreted as a single substrate layer (Remarks pg. 8). For example, in Applicant’s reproduced Fig. 2, Applicant labels “A” as the topmost surface and “B” as the bottom most surface of the substrate. Such an interpretation of Kuang is clearly erroneous because Kuang teaches multiple substrate layers comprising an antenna coil substrate stack assembly, as clearly seen in Fig. 2 & 3. There is no reason provided by Applicant as to why the individual substrate layers of the stack cannot be considered as single individual substrates, and thus this argument is not persuasive. The topmost substrate layer 14 clearly provides the required limitations as claimed by Applicant, as shown above.
Applicant’s further arguments regarding claim 7 have been fully considered but are not persuasive because they rely on the same arguments made with regards to claim 1 above (Remarks pg. 9). Furthermore, the Examiner submits that the amendments to claim 7 introduce new matter and indefiniteness issues. See rejections below.
Finally, Applicant argues that “it would not be obvious to combine features of antenna 10 (FIG. 3) and antenna 10a (FIG. 8) to arrive at the antenna recited in Applicant's claim 7. A hypothetical 
It is noted that Applicant simply sets forth these arguments without providing any supporting evidence from the prior art or the instant application. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
As such, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 16-18, 21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (US PGPUB 2018/0221673).
Regarding claim 1, Kuang discloses a wireless implantable stimulator (Fig. 9, implantable cochlear stimulator 300) and an antenna for producing an induced current in response to being disposed in an electromagnetic field (Fig. 1-3; Para. 46, second sentence: “The antenna apparatus 10b and antenna 304 are respectively configured to communicate with one another by way of electromagnetic induction”) comprising a substrate, a first coil on a first surface of the substrate, and a second coil on a second surface of the substrate opposite the first surface (Fig. 2, looking at top substrate layer 14, first coil 12 and second coil 12 each on substrate layer 14, with substrate positioned between coils); wherein the first coil comprises a plurality of first coil turns and the second coil comprises a plurality of second coil turns, wherein the first coil turns are aligned with corresponding second coil turns (Fig. 1 depicts individual substrate layer 14 with coil 12 and corresponding coil turns; Fig. 2 shows coils 12 are aligned and on opposite sides of substrate 14) and wherein the first coil turns are electrically connected in parallel to their corresponding second coil turns through the substrate (electrical connections 20 and 22; Abstract: “The first and second coils are electrically connected to one another in parallel”).
Kuang does not disclose that the stimulator comprises the antenna as disclosed above. Kuang instead discloses that the stimulator comprises an antenna (Fig. 9, antenna 304) but does not explicitly describe the structure of this antenna. The antenna as described above is with reference to the antenna of an external headpiece (Fig. 9, headpiece 100, antenna 10b). These two antennas communicate with one another via electromagnetic induction (Para. [0046], second sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify the wireless implantable stimulator’s antenna to have the same structure as described above in order to provide an antenna with relatively low rates of energy loss that can be manufactured using conventional manufacturing techniques (Para. [0007]).
Regarding claim 2, Kuang discloses that connectors that extend through the substrate and electrically connect the first coil turns to their corresponding second coil turns (Fig. 2, vias 20; Fig. 3 depicts this connection between first and second ends 16 and 18; Para. [0033], sentences 5-6: “The first ends 16 of the coils 12 are connected to conductive vias 20 that electrically connect the first ends to one another.  The second ends 18 of the coils 12 are connected to conductive vias 22 that electrically connect the second ends to one another”).
Regarding claim 3, Kuang discloses the connectors are configured to interconnect ends of the first coil turns to aligned ends of their corresponding second coil turns (Fig. 3; Para. [0033], sentences 5-6: “The first ends 16 of the coils 12 are connected to conductive vias 20 that electrically connect the first ends to one another.  The second ends 18 of the coils 12 are connected to conductive vias 22 that electrically connect the second ends to one another”).
Regarding claim 4, Kuang discloses that the first coil turns and the second coil turns are circular with opposite ends spaced apart from each other, and wherein the connectors interconnect ends of the first coil turns to aligned ends of their corresponding second coil turns (Fig. 1,4, ends 16 and 18; Para. [0033], sentences 5-6).
Regarding claim 5, Kuang discloses that one of the first and second coils further comprises electrically conductive links that interconnect first ends of the coil turns to opposite second ends of adjacent coil turns (Fig. 1,4, coil 12 connects ends 16 and 18).
Regarding claim 6, Kuang discloses that the electrically conductive links span a gap between opposite ends of the adjacent coil turns (Fig. 1,4, coil 12 spans the gap between ends 16 and 18).
Regarding claim 7, Kuang discloses that the second coil does not comprise electrically conductive links that interconnect first ends of the coil turns to opposite second ends of adjacent coil turns in the second coil (Fig. 8, layer 12b-1, via 30 is free from coil 12b), and wherein the second coil comprises an electrically conductive lead electrically connected to an end of an innermost coil turn (Fig. 8, via 38; Para. [0039], last sentence: “each of the coil layers 44… may include two or more turns”, i.e. two or more turns would provide an innermost and outermost coil turn), wherein the lead is configured to provide an electrical connection of the antenna with electronic components of the stimulator (Fig. 9, antenna 304; Para. [0046], last sentence: “Power and stimulation data may be transcutaneously transmitted from the antenna apparatus 10b to the antenna 304 by way of an inductive link”).
Regarding claim 8, Kuang discloses that the antenna has a flexible printed circuit board construction (Para. [0040], first sentence: “The multi-layer structures may be laminates formed in a manner similar to a printed circuit board”), the substrate comprising a layer of polymer material (Pg. 3, Para. [0040], ll. 12-16: “Suitable materials for the insulating substrates 14 include… liquid crystal polymer”), the first coil being etched from a layer of conductive metal material laminated onto a first surface of the polymer material, and the second coil being etched from a layer of conductive metal copper material laminated onto a second surface of the polymer material (Para. [0040], first two sentences: “The multi-layer structures may be laminates… To that end, the exemplary coils 12-12b may be traces that are formed on the insulating substrates 14, by… a pattern and etching process”; Pg. 3, ll. 8-9: “Suitable materials for the coils and vias include… gold, silver, and copper”).
Regarding claims 9-11, Kuang discloses that the polymer material is a polyimide material (Para. [0040], ll. 12-16: “Suitable materials for the insulating substrates 14 include… sealed polyimide”) and the metal material of the coils is copper (Para. [0040], Pg. 3, ll. 8-9).
 Kuang does not disclose that the polymer material has a thickness of about 2 mils and that the coils has a thickness of about 1.4 mils. Kuang also does not disclose that the upper and lower coils each have 8-12 coil turns and a coil pitch of 1.0 mm, or that the antenna has an outside diameter of 2-3 cm.
One of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal values for thicknesses of coils and polymer materials, number of coil turns, coil pitch, and outside diameter as claimed. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 12, Kuang discloses that the antenna further comprises an outer coating constructed of a biocompatible material (Para. [0040], last sentence: “The top surface of the antenna apparatus 10 and 10a may be coated with a layer of liquid crystal polymer or other electrically insulating material”).
Regarding claim 14, Kuang discloses an electronics package (Fig. 9, cochlear implant 300) and a stimulation lead (Fig. 9, cochlear lead 308), wherein the antenna and the stimulation lead are electrically connected to the electronics package, the antenna being configured to supply electrical current to the electronics package to power the electronics package (Fig. 9, lead 308 is connected to package 300 via wire; Para. [0046], last sentence: “Power and stimulation data may be transcutaneously transmitted from the antenna apparatus 10b to the antenna 304 by way of an inductive link”), the electronics package being configured to control the application of stimulation energy via the stimulation lead (Para. [0047], third sentence: “The antenna 304 receives signals from the antenna apparatus 10b and sends the signals to the cochlear implant internal processor 306, which modifies the signals and passes them through the cochlear lead 308 to the electrode array”). 
Regarding claim 16, Kuang discloses that the stimulation lead is configured to be bent to a desired shape and to maintain that shape in order to position the electrodes relative to neurological and/or neuromuscular structures when implanted (Para. [0047], second to last sentence: “The electrode array may be wound through the cochlea and provides direct electrical stimulation to the auditory nerves inside the cochlea”).
Regarding claim 17, Kuang does not disclose that the first and second coils are configured to produce a same induced voltage potential when subjected to an electromagnetic field, by virtue of their being connected in parallel. Kuang does disclose, however, that the upper and lower coils are connected in parallel (Abstract: “The first and second coils are electrically connected to one another in parallel”).
The Examiner submits that Kuang’s coils would inherently produce the same induced voltage potential when subjected to an electromagnetic field since the upper and lower coils are disclosed as being connected in parallel, as shown above. Since Applicant discloses that this function is “by virtue of their being connected in parallel” in claim 17, the Examiner takes the position that Kuang possesses the same structure as Applicant’s claimed invention and thus inherently must have this property as well.
Regarding claim 18, Kuang teaches an implantable stimulation system (Fig. 9) comprising: the stimulator of claim 1 (see rejection of claim 1); and a controller comprising a control unit (Control panel 210) and a power mat that supports one or more power transmission coils that are excitable to produce an electromagnetic field for inducing electrical current in the antenna to power the stimulator (Para. [0046], last sentence: “Power and stimulation data may be transcutaneously transmitted from the antenna apparatus 10b to the antenna 304 by way of an inductive link”, i.e. the antenna 10b acts as the power mat with power transmission coils).
Regarding claim 21, Kuang discloses that the connectors and links are configured to electrically connect the first and second coil turns so that the first and second coils are spirally configured (Fig. 3 
Regarding claim 23, Kuang discloses that the first coil turns and second coil turns are equal in number and configured such that first and second ends of each first coil turn are aligned with and electrically connnected to first and second ends, respectively, of one of the corresponding second coil turns (Fig. 3 depicts that ends of coil turns 12 are electrically connected between layers using vias 20,22, as well as aligned).
Regarding claim 24, Kuang discloses an antenna for a wireless implantable stimulator (Fig. 9, wireless cochlear stimulator 300), the antenna being configured to produce an induced current in response to being disposed in an electromagnetic field (Fig. 1-3; Para. 46, second sentence: “The antenna apparatus 10b and antenna 304 are respectively configured to communicate with one another by way of electromagnetic induction”), the antenna comprising: a substrate; a first coil comprising a plurality of first coil turns, wherein the first coil is on a first surface of the substrate; a second coil comprising a plurality of second coil turns, wherein the second coil is on a second surface of the substrate opposite the first surface (Fig. 2, first two coils 12 of top substrate layer 14, see rejection of claim 1 above); wherein each of the first and second coil turns includes ends that are spaced apart from each other (Fig. 3 shows exploded view of Fig. 2, which shows that ends/vias 20,22 are spaced apart from each other between coil layers 12), the first and second coil turns being configured overlie each other so that the ends of the first coil turns align with corresponding ends of the second coil turns (Fig. 2 depicts that coils 12 overlie each other in alignment; see Fig. 3 as well); and wherein the antenna further comprises connectors that electrically connect the aligned ends of the first and second coil turns so that each of the first coil turns is electrically connected to an overlying one of the second coil turns (Fig. 1-3, electrical connection provided using vias 20, 22) so that the first and second coils are electrically 
Regarding claim 26, Kuang discloses a first lead electrically connected to a first end of an outermost one of the first coil turns, and a second lead electrically connected to an innermost one of the first coil turns (Fig. 8A, vias 20b, 22b).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Andersen et al. (US PGPUB 2014/0266933) (hereinafter Andersen).
Regarding claim 13, Kuang does not disclose that the antenna is flexible and is configured to conform to an anatomical structure at an implant site. Andersen, however, teaches a flexible antenna which allows for the conformation of the antenna to the shape of the location at which it is situated (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kuang’s antenna to be flexible and configured to conform to an anatomical structure at an implant site. Making this modification would be useful for maintain the antenna in the desired shape and location relative to the implantable medical device, as well as improve patient comfort, as taught by Andersen (Abstract).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Litvak et al. (US PGPUB 2015/0088025) (hereinafter Litvak).
Regarding claim 15, Kuang discloses that the stimulation lead comprises a plurality of electrodes, and the electronics package is configured to selectively control operation of the electrodes to apply electrical stimulation (Para. [0047], third sentence: “The antenna 304 receives signals from the antenna apparatus 10b and sends the signals to the cochlear implant internal processor 306, which modifies the signals and passes them through the cochlear lead 308 to the electrode array”).
Kuang does not disclose that the electronics package senses an EMG response. Litvak, however, teaches that EMG responses maybe used to objectively determine one or more most comfortable current levels for a cochlear implant patient (Para. [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kuang’s electronics package to sense an EMG response in order to determine the most comfortable current levels for the cochlear implant patient, as taught by Litvak.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Irazoqui et al. (US PGPUB 2019/0247664) (hereinafter Irazoqui).
Regarding claim 19, Kuang discloses a user interface, wherein the control unit is configured to communicate with the user interface so that operation of the controller and the stimulator can be controlled via the user interface (Para. [0044], second sentence: “control panel 210 (including, e.g., a volume knob and program switch)”; (Para. [0046], last sentence: “Power and stimulation data may be transcutaneously transmitted from the antenna apparatus 10b to the antenna 304 by way of an inductive link”).
Kuang does not disclose that the user interface comprises a computer platform. Irazoqui, however, teaches a graphical user interface which allows users to view and save data transmitted by a bionode (defined as a wireless implantable device, see para. [0012] first sentence), and specify various stimulation waveform parameters on the bionode (Para. [0152], second to last sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kuang to include Irazoqui’s GUI (i.e. a computer platform) in order to allow users to view and save data transmitted by an IMD and specify various stimulation waveform parameter.
Regarding claim 20, Kuang discloses that the user interface is configured to provide programming data for the stimulator to the controller, and the controller is configured to utilize the 
Kuang does not disclose that the stimulator is configured to transmit data via the antenna to the controller, which receives the data via the transmission coils and transmits the data to the user interface. Irazoqui, however, teaches a graphical user interface which allows users to view and save data transmitted by a bionode (defined as a wireless implantable device, see para. [0012] first sentence), and specify various stimulation waveform parameters on the bionode (Para. [0152], second to last sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kuang to transmit data via the antenna to the controller, which receives the data via the transmission coils and transmits the data to the user interface in order to view and save data transmitted by the wireless implanted device, as taught by Irazoqui. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Jeon et al. (US PGPUB 2015/0077308) (hereinafter Jeon).
Regarding claim 22, Kuang does not disclose that the connectors and links configure the first coil to extend spirally in a first direction, and wherein the connectors and links configure the second coil to extend spirally in a second direction, opposite the first direction.
Jeon, however, teaches a spiral antenna wherein the connectors and links (Fig. 6-8, vias 31, 32) configure the first coil to extend spirally in a first direction (Fig. 6 depicts counter-clockwise spiral of coil on one side of substrate 13), and wherein the connectors and links configure the second coil to extend spirally in a second direction, opposite the first direction (Fig. 8 depicts clockwise spiral of coil on other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kuang such that the connectors and links configure the first coil to extend spirally in a first direction, and wherein the connectors and links configure the second coil to extend spirally in a second direction, opposite the first direction. Making this modification would be useful for providing an antenna with an advantage of circular polarization and higher directivity, as taught by Jeon.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kuang in view of Chen et al. (US PGPUB 2018/0191069) (hereinafter Chen).
Regarding claim 25, Kuang does not disclose links that electrically connect adjacent ones of the second coil turns to each other in series and that, through the connectors, also connect adjacent ones of the first coil turns to each other in series. Chen, however, teaches that at least two coil disposed separately can be connected in series to form an antenna circuit (Para. 34, first sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Kuang to include links that electrically connect adjacent ones of the second coil turns to each other in series and that, through the connectors, also connect adjacent ones of the first coil turns to each other in series. Making this modification would be useful for forming an antenna circuit, as taught by Chen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ookawa et al. (US 2016/0094082) discloses a coil printed circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792